DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to a mattress with raised areas, classified in class 5, subclass 724.
II.	Claims 11-15, drawn to a method of aiding infants in development of cognitive skills, classified in class 5, subclass 652.1.
III.	Claims 16-20, drawn to a method for decreasing CO2 concentration, classified in class 5, subclass 714.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-III are directed to related to a sleep system the related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are directed materially different inventive concepts. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Require search in different class and subclass.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffery A. McKinney on 08/24/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the line-like areas must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3, 5, 7 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear to the Examiner what the Applicant is referring to as "line-like areas". Claim will be examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent 5,136,740 hereinafter referred to as Kraft. The sleep system of Kraft discloses a cover 11; a core 12; and, a bottom 13 wherein the cover comprises at least two raised areas (see fig. 6). However does not disclose wherein the raised areas have one or more heights ranging from 0.25 inch to 2.0 inches. It would have been obvious to one having ordinary skill in the art to select the raised area have a height ranging from 0.25 inch to 2.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a height range is well known in the art for providing support, ventilation and addition comfort to the user. 
Re –Claim 2
	Kraft as modified above discloses wherein the raised areas that are circular or roughly circular in shape (see claim 5) wherein at least two of the raised areas have different diameters (see fig. 6). However does not disclose wherein the diameters ranging from 1.0 inch to 10.0 inches. It would have been obvious to one having ordinary skill in the art to select the raised area have a diameter ranging from 1.0 inch to 10.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a diameter range is well known in the art for providing support, ventilation and addition comfort to the user. 
Re –Claim 3
	Kraft as modified above discloses, 
wherein the raised areas are line-like areas (see figs).
Re –Claim 4
	Kraft as modified above discloses the invention except for wherein the diameters ranging from .25 inch to 10.0 inches. It would have been obvious to one having ordinary skill in the art to select the raised area have a diameter ranging from 0.25 inch to 10.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a diameter range is well known in the art for providing support, ventilation and addition comfort to the user.
Re –Claim 5 & 6
	Kraft as modified above discloses the invention except for wherein the raised areas have one or more heights ranging from 0.125 inch to 5.0 inches. It would have been obvious to one having ordinary skill in the art to select the raised area have a height ranging from 0.125 inch to 5.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a height range is well known in the art for providing support, ventilation and addition comfort to the user.
Re –Claim 7
	Kraft as modified above discloses the invention except for wherein the spaces between the raised areas range from 0.10 inch to 20.0 inches. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the space between the raised area from 0.10 inch to 20.0 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such a spacing range is well known in the art for providing support, ventilation and addition comfort to the user.
Re –Claim 8 & 9
	Kraft as modified above discloses the invention except for wherein the raised areas have an indentation load depression rating of 10 to 50. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the ILD rating of the raised area to be 10-50, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Such an ILD range is well known in the art for providing support between a soft and firm comfort range.  
Re –Claim 10
	Kraft as modified above discloses, 
wherein the cover comprised Lyocell and recycled polyester or other performance-based and sustainable fibers. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see notice of references cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU  ADEBOYEJO/
Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673